DALY, J.,
dissenting. While I agree with the majority that we have discretion to review the defendant’s challenge to the standard of proof applied to a judgment of contempt, I believe that the facts in this case warrant the exercise of our discretion. I would review this claim and, therefore, must respectfully dissent in part from the majority’s resolution of the defendant’s first claim.
In Eldridge v. Eldridge, 244 Conn. 523, 710 A.2d 757 (1998), our Supreme Court reaffirmed the standard of appellate review of a trial court’s finding of civil contempt. “[0]ur review [of a finding of civil contempt] is technically limited to questions of jurisdiction such as whether the court had authority to impose the punishment inflicted and whether the act or acts for which the penalty was imposed could constitute a contempt. . . . This limitation originates because by its very nature the court’s contempt power . . . must be balanced against the contemnor’s fundamental rights and, for this reason, there exists the present mechanism for the eventual review of errors which allegedly infringe on these rights. . . . We have found a civil contempt to be improper or erroneous because: the *73injunction on which it was based was vague and indefinite . . . the findings on which it was based were ambiguous and irreconcilable . . . the contemnor’s constitutional rights were not properly safeguarded . . . the penalties imposed were criminal rather than civil in nature . . . and the contemnor, through no fault of his own, was unable to obey the court’s order. . . . Papa v. New Haven Federation of Teachers, 186 Conn. 725, 731-32, 444 A.2d 196 (1982); see also Dunham v. Dunham, 217 Conn. 24, 29, 584 A.2d 445 (1991).
“Although . . . plenary review of civil contempt orders extends to some issues that are not truly jurisdictional, its emphasis on fundamental rights underscores the proposition that the grounds for any appeal from a contempt order are more restricted than would be the case in an ordinary plenary appeal from a civil judgment. Commissioner of Health Services v. Youth Challenge of Greater Hartford, Inc., 219 Conn. 657, 666, 594 A.2d 958 (1991), quoting Dunham v. Dunham, supra, 217 Conn. 29-30; see Tomasso Bros., Inc. v. October Twenty-Four, Inc., 230 Conn. 641, 658-59, 646 A.2d 133 (1994).” (Emphasis added; internal quotation marks omitted.) Eldridge v. Eldridge, supra, 244 Conn. 527-28.
In Eldridge, our Supreme Court stated that the limited standard of review “originates because by its very nature the court’s contempt power . . . must be balanced against the contemnor’s fundamental rights . . . .” Id. Review has been granted when “the contem-nor’s constitutional rights were not properly safeguarded . . . .” Id., 528. When the claim involves a possible violation of a fundamental right, the balance between fundamental rights and the court’s contempt power shifts in favor of the contemnor’s fundamental rights. In an appeal from a finding of civil contempt, therefore, this court has jurisdiction to review constitutional error.
*74“Where no standard of proof is provided in a statute, due process requires that the court apply a standard which is appropriate to the issues involved.” In re Juvenile Appeal (83-CD), 189 Conn. 276, 296, 455 A.2d 1313 (1983). A challenge to the standard of proof applied by the trial court is implicitly a question of what proof is required either by the applicable statute or the due process clause.
This court has jurisdiction to consider the issue under the due process clause even though that ground was not distinctly raised by the parties. The defendant raised and the parties briefed the issue of whether the trial court applied an incorrect standard of proof; neither party relied, however, on the due process clause.
This court is not bound to dispose of a claim by the limited grounds that are raised by the parties. “ ‘[Our Supreme Court] is not limited in its disposition of a case to claims raised by the parties and has frequently acted sua sponte upon grounds of which the parties were not previously apprised.’ Greenwood v. Greenwood, 191 Conn. 309, 315, 464 A.2d 771 (1983). Likewise, the Appellate Court has similar discretion in addressing claims not raised by the parties. See Practice Book §§ 2000, 4187 [now § 60-3].” State v. Gilnite, 202 Conn. 369, 373, 521 A.2d 547 (1987); see also State v. Smith, 207 Conn. 152, 163, 540 A.2d 679 (1988).
Because the defendant’s due process rights are implicated by the imposition of an incorrect standard of proof, I would exercise my discretion and address the defendant’s challenge to the standard of proof in a finding of civil contempt under the due process clause.
The defendant claims that the trial court improperly found him in contempt by a preponderance of the evidence instead of by clear and convincing evidence. I agree with the defendant and would adopt the heightened standard of proof in civil contempt proceedings.
*75The issue of whether a finding of civil contempt must be supported by proof of clear and convincing evidence is one of first impression for this court. Therefore, we look to the federal courts and, more specifically, to the United States Court of Appeals for the Second Circuit for guidance. I find the reasoning of the federal courts to be persuasive.
“The function of a standard of proof, as that concept is embodied in the Due Process Clause and in the realm of factfinding, is to instruct the factfinder concerning the degree of confidence our society thinks he should have in the correctness of factual conclusions for a particular type of adjudication. In re Winship, 397 U.S. 358, 370 [90 S. Ct. 1068, 25 L. Ed. 2d 368] (1970) (Harlan, J., concurring).” (Internal quotation marks omitted.) Addington v. Texas, 441 U.S. 418, 423, 99 S. Ct. 1804, 60 L. Ed. 2d 323 (1979).
“A standard of proof allocates the risk of error between the litigants and indicates the relative importance of the ultimate decision. Addington v. Texas, [supra, 441 U.S. 423], For example, the proof beyond a reasonable doubt standard implies that the party on whom that burden is imposed should bear almost the entire risk of error. Id. at 423-24, 99 S. Ct. at 1808. In contrast, the preponderance of the evidence standard indicates that the litigants should share equally the risk of error, id. at 423, 99 S. Ct. at 1808, because the interests at stake have roughly equal societal importance. Santosky v. Kramer, 455 U.S. 745, 787, 102 S. Ct. 1388, 1411-12, 71 L. Ed. 2d 599 (1982) (Rehnquist, J., dissenting). Proof by clear and convincing evidence is an intermediate standard generally used in civil cases involving allegations of fraud or some other quasi-criminal wrongdoing, or when particularly important individual rights are involved. Addington, 441 U.S. at 424, 99 S. Ct. at 1808. United States v. Schell, 692 F.2d 672, 676 (10th Cir. 1982) . . . .” (Internal quotation marks *76omitted.) Cookson v. Cookson, 201 Conn. 229, 234, 514 A.2d 323 (1986).
In Stringfellow v. Haines, 309 F.2d 910, 912 (2d Cir. 1962), the Second Circuit Court of Appeals relied on the reasoning of Judge Hutcheson in Coca-Cola Co. v. Feulner, 7 F. Sup. 364, 365 (S.D. Tex. 1934), to hold that a finding of civil contempt must be proven by clear and convincing evidence. “[Civil contempt] is for the benefit of the complainant; the punishment meted out in it is remedial. Gompers v. Bucks Stove & Range Co., 221 U.S. 418, 31 S. Ct. 492, 55 L. Ed. 797 [1911] A proceeding for criminal contempt, on the other hand, is to vindicate the authority of the court and the sentence is punitive. [Id.] In proceedings for criminal contempt, the defendant is presumed to be innocent and must be found guilty, and no contempt order will issue unless the defendant is proven guilty beyond a reasonable doubt. Id. In those for civil contempt, there is no presumption, and proof of the contempt need not be beyond a reasonable doubt. Oriel v. Russell, 278 U.S. 358, 49 S. Ct. 173, 73 L. Ed. 419 [1929]. While this is so, a bare preponderance of the evidence will not suffice to hold one even in civil contempt. Proof of violation must be clear and convincing.” Coca-Cola Co. v. Feulner, supra, 365. That principle has been repeatedly affirmed by the Court of Appeal for the Second Circuit.1
In Cologne v. Westfarms Associates, 197 Conn. 141, 496 A.2d 476 (1985), our Supreme Court stated that “we *77are compelled to affirm the established principle of law that a finding of indirect civil contempt must be established by sufficient proof that is premised upon competent evidence presented to the tidal court in accordance with the rules of procedure as in ordinary cases. Potter v. Board of Selectmen, [174 Conn. 195, 197, 384 A.2d 369 (1978)], quoting Huntington v. McMahon, [48 Conn. 174, 196 (1880)]. This rule must be given full effect especially when, as in this case, the defendants are subject to substantial fines and to a possible loss of liberty. We cannot uphold an adjudication of contempt in the total absence of evidence upon which such a finding could be based. Commonwealth v. Kreplick, 379 Mass. 494, 497, 399 N.E.2d 9 (1980).” (Internal quotation marks omitted.) Cologne v. Westfarms Associates, supra, 197 Conn. 155-56.
I believe that this reasoning applies not only to the type of evidence but also to the quantity of evidence. On the basis of the possibility of substantial fines and loss of liberty, I would conclude that a finding of civil contempt must be proven by clear and convincing evidence. I would reverse the judgment and remand the matter for further proceedings at which a clear and convincing standard of proof would apply.

 See Equal Employment Opportunity Commission v. Local 638, 81 F.3d 1162 (2d Cir.), cert. denied, 519 U.S. 945, 117 S. Ct. 333, 136 L. Ed. 2d 246 (1996); King v. Allied Vision, Ltd., 65 F.3d 1051 (2d Cir. 1995); Huber v. Marine Midland Bank, 51 F.3d 5 (2d Cir. 1995); Dunn v. New York State Dept. of Labor, 47 F.3d 485 (2d Cir. 1995); United States v. Local 1804-1, International Longshoremen’s Assn., AFL-CIO, 44 F.3d 1091 (2d Cir. 1995); United States v. O’Rourke, 943 F.2d 180 (2d Cir. 1991); Equal Employment Opportunity Commission v. Local 580, 925 F.2d 588 (2d Cir. 1991); United States v. International Brotherhood of Teamsters, 899 F.2d 143 (2d Cir. 1990); United States v. Ayer, 866 F.2d 571 (2d Cir. 1989).